Case 2:16-cv-14508-RLR Document 201 Entered on FLSD Docket 04/09/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 2:16-cv-14508-ROSENBERG/MATTHEWMAN


  JAMES ALDERMAN, on behalf of himself
  and all others similarly situated,

         Plaintiff,

  v.

  GC SERVICES LIMITED PARTNERSHIP,
  a Delaware Limited Partnership,

         Defendant.
                                         /

                           FINAL APPROVAL ORDER AND JUDGMENT

         The Court having held a Final Approval Hearing on April 8, 2019, notice of the Final

  Approval Hearing having been duly given in accordance with this Court’s Order: (1) conditionally

  certifying a Settlement Class, (2) preliminarily approving Class Action Settlement, (3) approving

  Notice Plan, and (4) setting Final Approval Hearing (“Preliminary Approval Order”), and having

  considered all matters submitted to it at the Final Approval Hearing and otherwise, and finding no

  just reason for delay,

         It is hereby ORDERED and ADJUDGED as follows:

         1.      The Settlement Agreement dated November 29, 2018, including its exhibits (the

  “Settlement Agreement”), and the definition of words and terms contained therein are incorporated

  by reference in this Order. The terms of this Court’s Preliminary Approval Order are also

  incorporated by reference in this Order.
Case 2:16-cv-14508-RLR Document 201 Entered on FLSD Docket 04/09/2019 Page 2 of 5



         2.      This Court has jurisdiction over the subject matter of the Action and over the

  Parties, including all members of the following Settlement Class certified for settlement purposes

  in this Court’s Preliminary Approval Order:

         SETTLEMENT CLASS: (i) All persons with addresses in the State of Florida;
         (ii) to whom initial communication letters that contained the language: “If you
         dispute this balance or the validity of this debt, please let us know in writing. If
         you do not dispute this debt in writing within 30 days after you receive this letter,
         we will assume this debt is valid;” (iii) were mailed, delivered or caused to be
         served by Defendant; (iv) that were not returned undeliverable by the U.S. Post
         Office; (v) in an attempt to collect a debt incurred for personal, family, or household
         purposes owing to Synchrony Bank; (vi) during the Class Period.

         3.      The Court hereby finds that the Settlement Agreement is the product of

  arm’s-length settlement negotiations between the Plaintiff and Class Counsel and Defendant GC

  Services Limited Partnership (“GC Services” or “Defendant”).

         4.      The Court hereby finds and concludes that Class Notice was disseminated to

  members of the Settlement Class in accordance with the terms set forth in the Settlement

  Agreement and that Settlement Class Notice and its dissemination were in compliance with this

  Court’s Preliminary Approval Order.

         5.      The Court further finds and concludes that the Settlement Class Notice and

  procedures set forth in the Settlement Agreement fully satisfy Rule 23 of the Federal Rules of Civil

  Procedure and the requirements of due process, were the best notice practicable under the

  circumstances, and support the Court’s exercise of jurisdiction over the Settlement Class as

  contemplated in the Settlement and this Order.

         6.      This Court hereby finds and concludes that the notice provided by GC Services to

  the appropriate State and federal officials pursuant to 28 U.S.C. § 1715 fully satisfied the

  requirements of that statute.




                                                   2
Case 2:16-cv-14508-RLR Document 201 Entered on FLSD Docket 04/09/2019 Page 3 of 5



          7.      A total of six (6) Settlement Class Members submitted timely and proper requests

  for exclusion. The Court hereby orders that each of those individuals is excluded from the

  Settlement Class. Those individuals will not be bound by the Settlement Agreement, and neither

  will they be entitled to any of its benefits.

          8.      The Court hereby finally approves the Settlement Agreement and the Settlement

  contemplated thereby, finds that the terms constitute, in all respects, a fair, adequate, and

  reasonable settlement as to all Settlement Class Members in accordance with Rule 23 of the

  Federal Rules of Civil Procedure, and directs its consummation pursuant to its terms and

  conditions. Each Settlement Class Member is hereby bound by the Settlement Agreement.

          9.      The Court hereby finds that the Settlement Class Members have been adequately

  represented by the Class Representative and Class Counsel, that the relief provided is adequate

  considering the costs, risks, and delay of trial and appeal, the effectiveness of the proposed method

  of distributing relief and method of processing claims, the terms and timing of payment associated

  with Plaintiff’s counsel’s request for attorneys’ fees, and all other relevant factors, and that the

  Settlement treats Class Members equitably relative to each other.

          10.     This Court hereby dismisses, with prejudice, without costs to any party, except as

  expressly provided for in the Settlement Agreement, the Action.

          11.     Plaintiff and each and every one of the Settlement Class Members unconditionally,

  fully, and finally release and forever discharge the Released Parties from the Released Claims.

          12.     Each and every Settlement Class Member, and any person actually or purportedly

  acting on behalf of any Settlement Class Member(s), is hereby barred from commencing,

  instituting, continuing, pursuing, maintaining, prosecuting, or enforcing any Released Claims

  (including, without limitation, in any individual, class or putative class, representative or other



                                                   3
Case 2:16-cv-14508-RLR Document 201 Entered on FLSD Docket 04/09/2019 Page 4 of 5



  action or proceeding), directly or indirectly, in any judicial, administrative, arbitral, or other forum,

  against the Released Parties.

          13.     The Settlement Agreement (including, without limitation, its exhibits), and any and

  all negotiations, documents, and discussions associated with it, shall not be deemed or construed

  to be an admission or evidence of any violation of any statute, law, rule, regulation, or principle of

  common law or equity, of any liability or wrongdoing, by GC Services, or of the truth of any of

  the claims asserted by Plaintiff in the Action, and evidence relating to the Settlement Agreement

  shall not be discoverable or used, directly or indirectly, in any way, whether in the Action or in

  any other action or proceeding, except for purposes of enforcing the terms and conditions of the

  Settlement Agreement, the Preliminary Approval Order, and/or this Order.

          14.     If for any reason the Settlement terminates, then certification of the Settlement

  Class shall be deemed vacated. In such an event, the certification of the Settlement Class for

  settlement purposes or any briefing or materials submitted seeking certification of the Settlement

  Class shall not be considered in connection with any subsequent class certification issues, and the

  Parties shall return to the status quo ante in the Action, without prejudice to the right of any of the

  Parties to assert any right or position that could have been asserted if the Settlement had never

  been reached or proposed to the Court.

          15.     The Court grants the payment of $172,910.00 to the Class members, whom each

  will receive a distribution of $10.00. It is also hereby ordered that fifty-percent (50%) of any

  Unclaimed Funds shall revert to Defendant, and the other fifty-percent (50%) shall go to the

  cy pres selected by Plaintiff’s counsel.

          Twenty-five percent (25%) of Unclaimed Funds will be paid as a cy pres award to the Legal

  Aid Society of Palm Beach County, Inc. to be exclusively used to assist indigent clients by paying



                                                     4
Case 2:16-cv-14508-RLR Document 201 Entered on FLSD Docket 04/09/2019 Page 5 of 5



  the client’s filing fees or other costs relating to the filing of a bankruptcy, and the other twenty-five

  percent (25%) of Unclaimed Funds will be paid as a cy pres award to the Legal Aid Service of

  Broward County. The settlement administrator shall distribute the settlement class checks within

  thirty (30) days after receipt of the Class Fund from GC Services.

          16.      The Court grants Class Counsel’s application for fees and costs, and awards

  $195,000.00. The Court finds this stipulated amount appropriate, fair, and reasonable. The

  settlement administrator shall make the attorneys’ fees and costs check payable to: Desmond Law

  Firm Trust Account.

          17.      The Court awards Plaintiff James Alderman $1,000.00 in statutory damages and

  $2,500.00 as an incentive award for his services as the Class Representative, for a total of

  $3,500.00.     The Court finds this amount appropriate, fair and reasonable.            The settlement

  administrator shall make Plaintiff’s amount of $3,500.00 payable to the: Desmond Law Firm Trust

  Account.

          18.      The Court retains jurisdiction of all matters relating to the interpretation,

  administration, implementation, effectuation, and enforcement of the Settlement.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 9th day of April,

  2019.


                                                          _______________________________
                                                          ROBIN L. ROSENBERG
                                                          UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record




                                                     5
